Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 1 of 11 Page ID #:442


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                     Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                          Court Reporter:
             Rita Sanchez                           Not Reported

             Attorneys Present for Plaintiff:       Attorneys Present for Defendant:
             None Present                           None Present

   Proceedings (In Chambers):             ORDER RE: DEFENDANT’S MOTION TO
                                          COMPEL ARBITRATION AND DISMISS
                                          CASE [29]

         Before the Court is Defendant Deutsche Lufthansa AG’s (“Lufthansa”) Motion
   to Compel Arbitration and Dismiss Complaint (the “Motion”), filed on August 14,
   2020. (Docket No. 29). On September 8, 2020, Plaintiff Karla Maree filed an
   opposition. (Docket No. 36). On September 21, 2020, Lufthansa filed a reply.
   (Docket No. 38).

         The Court has read and considered the papers filed in connection with the
   Motion and held a telephonic hearing on October 5, 2020, pursuant to General Order
   20-09 arising from the COVID-19 pandemic.

         The Court rules as follows:

             The Motion to Dismiss is GRANTED with leave to amend, except as to
              the rescission claim which is DISMISSED. Because Plaintiff received a
              refund from Lufthansa, her ability to state a claim depends on whether
              she can allege facts showing that she was injured by Lufthansa’s failure
              to perform within a reasonable time and that she suffered consequential
              damages that are recoverable under the specific terms of the Conditions



   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 2 of 11 Page ID #:443


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                        Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

                of Carriage. Under California law, rescission is a remedy, not a separate
                claim for relief.

              The Court defers ruling on the Motion to Compel Arbitration. If Plaintiff
               decides that she is unable to amend her claims to comply with this Order,
               the arbitration issue will be moot. If Plaintiff files a SAC, Lufthansa will
               have an opportunity at that point to provide evidence of the design and
               content of Expedia.com’s website as it appeared in January 2020.

   I.    BACKGROUND

          On May 12, 2020, Plaintiff initiated this putative class action lawsuit against
   Lufthansa. (Class Action Complaint (Docket No. 1)). On July 31, 2020, Plaintiff filed
   her First Amended Class Action Complaint (“FAC”) pursuant to stipulation, which the
   Court granted. (See Docket Nos. 27, 28).

          The FAC makes the following allegations, which the Court takes as true and
   construes in the light most favorable to Plaintiff. See, e.g., Schueneman v. Arena
   Pharm., Inc., 840 F.3d 698, 704 (9th Cir. 2016) (restating generally-accepted principle
   that “[o]rdinarily, when we review a motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(6), we accept a plaintiff’s allegations as true ‘and construe them in the
   light most favorable’ to the plaintiff” (quoting Zucco Partners, LLC v. Digimarc Corp.,
   552 F.3d 981, 989 (9th Cir. 2009))).

          Defendant Lufthansa announced in March 2020 that it would be cancelling a
   total of 23,000 flights between March 2020 and April 2020 due to COVID-19. (FAC ¶
   6). Plaintiff, like many other travelers, had purchased flights with Lufthansa during
   this time period. (Id. ¶ 7). As part of Plaintiff’s trip, Plaintiff was to embark on two
   flights that were either departing from or destined for the United States: a departing
   flight from Miami, Florida to Lagos, Nigeria, and a return flight from Lagos to Miami.
   (Id.). Plaintiff purchased her flight tickets on Expedia.com. (Id. ¶ 8).


   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              2
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 3 of 11 Page ID #:444


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                         Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

          Plaintiff’s flights were cancelled by Lufthansa due to the coronavirus travel
   restrictions. (Id. ¶ 9). Plaintiff contacted Lufthansa about getting a cash refund, but
   was told by Lufthansa to take the matter up with Expedia.com. (Id. ¶ 10). Expdia.com
   told Plaintiff that they could not issue a refund without instructions from Lufthansa,
   but issued a travel voucher to Plaintiff instead. (Id.). Expedia.com later issued a
   refund request to Lufthansa on Plaintiff’s behalf, but without any guarantee that
   Plaintiff would receive a prompt cash refund. (Id.). Plaintiff was not refunded by
   Lufthansa or Expedia.com prior to the filing of the initial Complaint, despite these
   repeated requests. (Id.).

          Lufthansa also represents in its General Conditions of Carriage: “We will give
   you a refund . . . if we cancel a flight” and “[i]f you have not used any portion of the
   ticket, [the refund will be] an amount equal to the airfare paid.” (Id. ¶ 9). Plaintiff
   requested a refund from Lufthansa, which never came. (Id. ¶ 9). Further, upon
   information and belief, Plaintiff would not have been able to get a cash refund, as
   Lufthansa is only offering credits. (Id. ¶ 9).

         Based on the above allegations, Plaintiff brings this action pursuant to Federal
   Rule of Civil Procedure 23, on behalf of the following putative class:

                All persons in the United States who purchased tickets for travel
                on a Lufthansa flight scheduled to operate to, from, or within the
                United States whose flights were cancelled or were subject to a
                significant schedule change and not refunded within seven days
                of the cancellation, or upon request.

   (Id. ¶ 25). Plaintiff asserts, on her behalf and on behalf of the putative class, two
   claims: (1) breach of contract, and (2) rescission. (Id. ¶¶ 34-48). Plaintiff seeks class
   certification and designation as the class representative, the cost of cancelled tickets,
   cancellation fees, consequential damages resulting therefrom, compensatory damages
   in an amount to be determined, attorneys’ fees and costs and litigation expenses,
   rescission of the Conditions of Carriage, and interest on all amounts awarded. (Id.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              3
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 4 of 11 Page ID #:445


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                       Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   Prayer for Relief ¶¶ a-g).

   II.   REQUEST FOR JUDICIAL NOTICE

          Under Federal Rule of Evidence 201(b), a “judicially noticed fact must be one
   not subject to reasonable dispute in that it is either: (1) generally known within the
   territorial jurisdiction of the trial court; or (2) capable of accurate and ready
   determination by resort to sources whose accuracy cannot reasonably be questioned.”

          In connection with the Motion, Lufthansa requests that the Court take judicial
   notice of several documents. (See request for judicial notice (“RJN”) (Docket No. 30);
   Motion, Exhibits A-G (Docket No. 29-2); Reply, Exhibits 1-4 (Docket No. 38-1)).

          Exhibits A-F are documents made publicly available by government entities, and
   are matters of public record not subject to reasonable dispute. Reyn’s Pasta Bella, LLC
   v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); see also Datel Holdings Ltd.
   v. Microsoft Corp., 712 F. Supp. 2d 974, 985 (N.D. Cal. 2010) (holding that printouts
   from defendant’s own website are judicially noticeable).

          Exhibit E is a screenshot of the checkout flow for purchasing airline tickets on
   Expedia.com. As Plaintiff correctly points out, the RJN does not state what date the
   screenshot was taken or whether it is an accurate representation of what Plaintiff saw
   when she bought her flights on Expedia.com in January 2020. At the hearing,
   Lufthansa represented that the screenshot was captured in August 2020, but that it was
   in the process of obtaining a declaration from Expedia.com which would confirm that
   the checkout flow in August 2020 was the same as in January 2020.

          Exhibit G is an email from Lufthansa to Plaintiff dated May 22, 2020. The
   Court disagrees with Lufthansa that this document is incorporated by reference in the
   FAC. To the contrary, the FAC never mentions this document. However, Lufthansa
   also argues that the Court may consider this document in resolving the motion to
   dismiss because it lodges a factual attack on subject-matter jurisdiction. See Dane-

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              4
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 5 of 11 Page ID #:446


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                         Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   Elec Corp. USA v. Bodokh, SACV-13-02008-MWF (RNBx), 2015 WL 12734786, at
   *2 (C.D. Cal. May 26, 2015) (citing Safe Air for Everyone v. Meyer, 373 F.3d 1035,
   1039 (9th Cir. 2004) (“In resolving a factual attack on jurisdiction, the district court
   may review evidence beyond the complaint without converting the motion to dismiss
   into a motion for summary judgment.”). Plaintiff does not contest the authenticity or
   content of this document, and admits in the Opposition that she was, in fact, refunded
   by Lufthansa. (Opposition at 1).

          Exhibits 1 and 2 are press releases from Lufthansa’s website. Although these
   documents are publicly available, their content is subject to reasonable dispute (the
   central dispute of this lawsuit, in fact). Exhibit 3 is an order issued in Cherish
   Daversa-Evdyriadis v. Norwegian Air Shuttle ASA, EDCV 20-767-JGB (SPx) (C.D.
   Cal. Sept. 17, 2020). Exhibit 4 is a declaration filed in support of a motion to compel
   arbitration in Frank Moreno v. Expedia, No. 3:18-CV-105-GCM (Docket No. 8-1),
   filed on March 29, 2018 (W.D.N.C.). Exhibits 3 and 4 are judicially noticeable
   because they are public filings.

          The RJN is DENIED as to Exhibits 1 and 2, as they are not judicially
   noticeable. The RJN is GRANTED as to Exhibit G, as Lufthansa presents this
   document to lodge a factual attack on jurisdiction. Exhibits A, B, C, D, E, F, 3, and 4
   are judicially noticeable because they are matters of public record. However, the Court
   would reach the same conclusion regardless of whether it considered these documents.
   Therefore, the RJN as to Exhibits A, B, C, D, F, 3, and 4 is DENIED as moot.

   III.   DISCUSSION

          A.    Defendant’s Motion to Compel Arbitration

          Lufthansa argues that Plaintiff should be compelled to arbitrate her claims
   individually. (Motion at 7-11). According to Lufthansa, when Plaintiff booked her
   flights through Expedia.com’s website, she agreed to Expedia.com’s Terms of Use
   which included an arbitration agreement and class action waiver. (Id.).

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              5
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 6 of 11 Page ID #:447


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                          Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

          In support of this argument, Lufthansa requests that the Court take judicial
   notice of a screenshot of Expedia.com’s webpage. See RJN, Ex. E. Plaintiff argues
   that Lufthansa failed to establish that the Exhibit E screenshot is an accurate depiction
   of what Plaintiff saw when she booked her flight on Expedia.com’s webpage in
   January 2020. (Opposition at 8). At the hearing, Lufthansa represented that Exhibit E
   depicts the website as it looked in August 2020. The Court agrees with Plaintiff that it
   would be improper to rule on the existence of an arbitration agreement without first
   determining, as a factual matter, what the website looked like on the relevant date.

          Accordingly, the Court will defer ruling on Lufthansa’s Motion to Compel
   Arbitration until after Plaintiff files (if she files) a SAC. At that point, Lufthansa may
   re-raise this issue by providing the Court with information that verifies the website’s
   design and content as it appeared in January 2020.

         B.     Motion to Dismiss FAC

          Lufthansa argues that dismissal is appropriate under Federal Rules of Civil
   Procedure 12(b)(1) for lack of subject-matter jurisdiction, and Rule 12(b)(6) for failure
   to state a claim for breach of contract. (Motion at 12-25).

                1.     Rule 12(b)(1) Dismissal

          Lufthansa argues that the FAC must be dismissed under Rule 12(b)(1) because
   Plaintiff received a full refund after she filed the Complaint but before she filed the
   FAC, rendering her claims moot. (Motion at 12-16). Lufthansa also asserts that
   Plaintiff lacks standing for the same reason. (Id.).

          “The Constitution’s case-or-controversy limitation on federal judicial authority,
   Art. III, § 2, underpins both our standing and our mootness jurisprudence,” but the two
   inquiries are different. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
   528 U.S. 167, 180 (2000). To satisfy Article III’s standing requirements, “a plaintiff
   must show ‘injury in fact,’ causation, and redressability” “at the time the action
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              6
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 7 of 11 Page ID #:448


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                           Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   commences.” Id. at 168, 191. (citations omitted). The mootness doctrine requires
   dispensing of cases “in which one or both of the parties plainly lack a continuing
   interest[.]” Id. at 191. “Because standing and mootness both pertain to a federal
   court’s subject-matter jurisdiction under Article III, they are properly raised in a
   motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), not Rule 12(b)(6).”
   White v. Lee, 227 F.3d 1214, 1242.

          “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for
   Everyone, 373 F.3d at 1039. “In a facial attack, the challenger asserts that the
   allegations contained in a complaint are insufficient on their face to invoke federal
   jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the
   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id.

          Lufthansa’s jurisdictional attack is factual, as it disputes the truth of Plaintiff’s
   allegations. Specifically, Lufthansa argues that the FAC untruthfully alleges that
   Plaintiff never received a refund, when she did, in fact, receive a refund. (See RJN at
   7, Exhibit G). Plaintiff admits in the Opposition that she received a refund after filing
   the Complaint, but before filing the FAC. (Opposition at 1). Lufthansa asserts that
   Plaintiff cannot establish Article III subject-matter jurisdiction because at the time the
   FAC was filed, Plaintiff had already received the relief she requested, rendering her
   without an injury in fact and making it “impossible for a court to grant any effectual
   relief.” (Reply at 19 (quoting Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 161
   (2016))).

          “Under California law, a breach of contract claim requires a showing of
   appreciable and actual damage.” Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d
   1010, 1015 (9th Cir. 2000). Because Plaintiff has received a refund, she can meet
   Article III’s case-or-controversy requirement only if she can show she suffered some
   other type of actual damage. Although the FAC requests consequential damages, the
   Court agrees with Lufthansa that Plaintiff has failed to provide any facts showing she
   suffered consequential damages as a result of Lufthansa’s alleged breach of contract.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              7
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 8 of 11 Page ID #:449


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                          Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

                2.     Rule 12(b)(6) Dismissal

         Because Plaintiff will have the opportunity to amend the FAC, the Court
   addresses the parties’ breach of contract arguments.

          Lufthansa asserts that Plaintiff cannot state a claim for breach of contract
   because she received a refund, and thus, Lufthansa necessarily did not breach the
   parties’ agreement. (Motion at 16). Lufthansa also argues that the Conditions of
   Carriage prohibit Plaintiff from seeking consequential damages. (Id. at 24). Plaintiff
   argues that: (1) California Civil Code section 1657 required Lufthansa to issue the
   refund immediately upon request; and (2) the Department of Transportation (“DOT”)
   regulations require airlines to issue refunds within seven days of cancellation.
   (Opposition at 16-19). Lufthansa responds that the Airline Deregulation Act (“ADA”)
   preempts Plaintiff’s application of Civil Code section 1657, and that DOT regulations
   are not incorporated into the contract.

          The Court agrees with Lufthansa that the DOT regulations relied upon by
   Plaintiff are not incorporated into Lufthansa’s Conditions of Carriage. See Daversa-
   Evdyriadis v. Norwegian Air Shuttle ASA, EDCV 20-767-JGB (SPX), 2020 WL
   5625740, at *4 (C.D. Cal. Sept. 17, 2020) (collecting cases and stating its agreement
   “with the vast majority of its sister courts . . . that boilerplate contractual language
   guaranteeing compliance with international or domestic aviation laws does not
   incorporate extraneous law into the terms of an airfare contract”).

          The Court also agrees with Lufthansa that the ADA preempts application of
   Civil Code section 1657 to the Conditions of Carriage. However, Plaintiff may be able
   to state a breach of contract claim under general principles of contract law upon
   amendment.

         Lufthansa’s Conditions of Carriage require Lufthansa to issue a full refund upon
   cancellation of an unused flight. (See FAC, Ex. 1, Lufthansa General Conditions of
   Carriage §§ 10.2.1, 10.2.1.1 (“We will give you a refund . . . if we cancel a flight . . . .
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              8
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 9 of 11 Page ID #:450


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                         Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   If you have not used any portion of the ticket, an amount equal to the airfare paid”).
   The agreement is silent as to the timing of the refund.

         The Supreme Court in American Airlines, Inc. v. Wolens, 513 U.S. 219, 220
   (1995), held that a state law claim premised on an airline’s breach of its express terms
   and conditions was not preempted by the ADA because enforcement of private, “self-
   imposed undertakings” do not amount to a state’s enactment or enforcement of state
   law, as prohibited by the ADA. See also Hickcox-Huffman v. US Airways, Inc., 855
   F.3d 1057, 1064 (9th Cir. 2017). However, the ADA does preempt a contract’s
   “enlargement or enhancement based on state laws or policies external to the
   agreement.” Wolens, 513 U.S. at 233.

         The Court determines that the ADA preempts section 1657’s application to the
   Conditions of Carriage. Because Lufthansa did not agree to issue refunds
   “immediately,” as the statute requires, applying this provision would impermissibly
   “enlarge[] or enhance[]” the parties’ agreement.” See Daversa-Evdyriadis, 2020 WL
   5625740, at *6.

         However, implicit in the Supreme Court’s opinion in Wolens is that courts
   would remain free to use general principles of contract law to interpret parties’
   agreements without running afoul of the ADA. See Wolens, 513 U.S. at 232 (“the
   ADA permits state-law-based court adjudication of routine breach-of-contract
   claims”); accord Hickcox-Huffman, 855 F.3d at 1065 n.39 (relying upon and citing to
   Restatement (Second) of Contracts (Am. Law Inst. 1981)); Cox v. Spirit Airlines, Inc.,
   786 F. App'x 283, 285 (2d Cir. 2019) (“Under Wolens, routine contract claims may
   proceed, which necessarily requires employing tools of contractual interpretation.”).

          Under general principles of contract law, where a contract calls for singular
   performance and “no time is specified, a term calling for performance within a
   reasonable time is supplied.” Restatement (Second) of Contracts § 204 (1981); see id.
   § 33 (“Valid contracts are often made which do not specify the time for performance.
   Where the contract calls for a single performance such as the rendering of a service or
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              9
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 10 of 11 Page ID #:451


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                        Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   the delivery of goods, the time for performance is a ‘reasonable time.’”). “[W]hat
   constitutes a reasonable time is a question of fact, which depends on the situation of
   the parties, the nature of the transaction, and the facts of the particular case.” The
   McCaffrey Grp., Inc. v. Superior Court, 224 Cal. App. 4th 1330, 1351, 169 Cal. Rptr.
   3d 766 (2014) (citation and internal alterations omitted).

          Although Plaintiff received a refund after filing the Complaint, the ADA would
   not preempt her claim for breach of contract based on Lufthansa’s alleged failure to
   perform within a reasonable time. However, to survive a Rule 12(b)(6) motion to
   dismiss under this theory, Plaintiff must allege sufficient facts to plausibly show that
   the timing of Lufthansa’s performance (the refund) was unreasonable.

          Plaintiff must also allege that she suffered damages to prevail on a breach of
   contract claim. Abdelhamid v. Fire Ins. Exchange, 182 Cal. App. 4th 990, 999, 106
   Cal. Rptr. 3d 26 (2010). Although Plaintiff already received a refund, she may allege
   other damages, so long as those damages are recoverable under the express terms of
   the Conditions of Carriage. For example, consequential damages are limited but not
   prohibited under the terms of the parties’ agreement. (See id. § 14.1.7 (“Under no
   circumstances will our liability exceed the amount of the damage documented. We are
   only liable for indirect or consequential damages if we caused them intentionally or
   due to gross negligence[.]”). Plaintiff will also need to allege sufficient facts showing
   that she would be able to plausibly obtain consequential damages under the contract.

          Finally, the Court agrees with Lufthansa that “rescission is a remedy, not a cause
   of action.” Taguinod v. World Sav. Bank, FSB, 755 F. Supp. 2d 1064, 1072 (C.D. Cal.
   2010) (citing Cal. Civ. Code § 1691(b); Nakash v. Superior Court, 196 Cal. App. 3d
   59, 69-70, 241 Cal. Rptr. 578 (1987); see also Ozuna v. Home Capital Funding, No.
   08-CV-2367-IEG (AJB), 2009 WL 4544131, at *11 (S.D. Cal. Dec. 1, 2009)
   (dismissing rescission claim because it is not a cause of action distinct from breach of
   contract). Therefore, the Motion as to this claim is GRANTED without leave to
   amend.

   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              10
Case 8:20-cv-00885-MWF-MRW Document 42 Filed 10/07/20 Page 11 of 11 Page ID #:452


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. SACV 20-885-MWF (MRWx)                       Date: October 7, 2020
   Title:   Karla Maree v. Deutsche Lufthansa AG

   IV.   CONCLUSION

           As Lufthansa has not provided the Court with information establishing the
   design and content of Expedia.com’s website when Plaintiff purchased her ticket in
   January 2020, the Court defers ruling on the Motion to Compel Arbitration. The Court
   will also defer ruling on the Motion to Consolidate until after Plaintiff files (if she
   files) a SAC.

          The Motion to Dismiss is GRANTED with leave to amend as to the FAC’s
   breach of contract claim. Plaintiff shall have one further opportunity to amend the
   First Amended Complaint. See Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d
   1082, 1086 (9th Cir. 2014) (“A complaint should not be dismissed without leave to
   amend unless amendment would be futile.”). But Plaintiffs are warned that the next
   attempt will be their final opportunity; while there may be a Second Amended
   Complaint, there will be no Third.

          Plaintiff’s rescission claim as such is DISMISSED, without ruling on whether
   rescission might constitute an appropriate remedy.

         Plaintiff shall file her Second Amended Complaint, if any, on or before October
   21, 2020. Lufthansa shall file a response to the SAC by no later than November 4,
   2020. The case will be dismissed with prejudice if Plaintiff fails to file the SAC by
   October 21, 2020.


         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              11
